             Case 3:18-cv-01959-MEM Document 58 Filed 04/19/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 FED. NATL. MORTG. ASSOC,                  :

                      Plaintiff            :   CIVIL ACTION NO. 3:18-1959

             v.                            :        (JUDGE MANNION)

 ANTONELLO BOLDRINI,                       :

                     Defendant             :


                                      ORDER
          In accordance with the memorandum issued this same day, IT IS


HEREBY ORDERED THAT:

          Plaintiff Boldrini’s Motions for Relief from All Judgments and

          Orders issued in this case, pursuant to Rule 60(b), (Docs. 53 &

          54), are DISMISSED WITH PREJUDICE, and this case shall

          remain CLOSED.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: April 19, 2021
18-1959-01-ORDER
